El Juez Peesidente Se. IíeeNÁndez,
emitió la opinión del tribunal.
Por escritura pública de 11 de mayo de 1900, Luis Arán y Lancy reconoció adeudar a Baudilio Durán la suma de 130,000 pesos provinciales que se obligó a pagar a razón de 13,000 pesos en cada día 11 de mayo de los años 1901 a 1910, con el interés del 6 por ciento anual, y por cada uno de esos plazos firmó un pagaré a la orden de Durán, habiendo cons-tituído hipoteca voluntaria sobre 20 fincas rústicas para garantir el pago de la deuda.
La “American Trading Company,” tenedora por endoso del pagaré número 3, siguió procedimiento hipotecario contra Francisca Arán como administradora judicial de los bie-nes de Luis Arán ya fallecido, para el cobro de aquel docu-mento; y corridos los trámites del caso, fueron adjudicadas a aquella corporación en pago parcial del crédito reclamado, mediante venta en pública subasta, seis de las fincas hipóte-*957cadas, otorgándosele la correspondiente escritura pública de adjudicación en 20 de febrero de 1908.
En posesión “The American Trading Company” de las seis fincas adjudicadas, Inocencia Quevedo Castellanos, en concepto de dueña del pagaré número 9, a vencer 'en 11 de mayo de 1909, por haberlo endosado Durán a la orden de M. Martínez y Ca. y éstos a la orden de Teodora Quevedo, de quien era causahabiente la Inocencia, inició ésta procedi-miento sumario hipotecario ante la Corte de Distrito de Mayagüez contra “The American Trading Company,” para el cobro de dicho pagaré en la parte en que estaba aún sin solventar, representando el total de la reclamación, $5,991.61, más los intereses, y las costas hasta la suma de $600.
En curso dicho procedimiento, presentó moción a la Corte de Mayagüez en 19 de marzo del año próximo pasado, la demandada “American Trading Company,” para que apli-cando lo dispuesto en el inciso 4o. del párrafo 3o. del artículo 175 del Reglamento General para la ejecución de la Ley Hipo-tecaria, convocara a las partes a una comparecencia y des-pués de oirlas, admitiendo los documentos pertinentes, dictara un auto declarando no haber lugar a seguir acción alguna hipotecaria por Inocencia Quevedo Castellanos, contra “The American Trading Company,” en cobro del pagaré número 9 de que se trata, y sobre las seis fincas adjudicadas a la parte demandada, por estar cancelada de hecho y de derecho la hipoteca que sobre ellas pesaba, ordenando mientras se resol-vía el incidente, la suspensión de todo trámite en el proce-dimiento hipotecario con inclusión de la subasta que estaba señalada para el día 22 de marzo citado.
Como documento justificativo de la cancelación de hipo-teca alegada ]5or la parte demandada, ésta presentó copia de la escritura de venta por adjudicación otorgada a favor de “The American Trading Company,” en 20 de febrero de 1908 e inscrita en el registro de la propiedad, mostrando dicha escritura que las seis fincas que perseguía Inocencia Quevedo Castellanos para cobrar su crédito habían sido adju-*958dicadas a “The American Trading Company” por valor de $4,830, quedando aún “The American Trading Company” acreedora de Aran por el remanente de la deuda que no pudo cubrirse con el precio del remate.
La moción de “The American Trading Company” fue de-sestimada por orden de 28 de marzo citado, y en esa orden hace constar la corte inferior que la comparecencia de las partes para discutir la moción tuvo lugar el día 26 de marzo de 1912, en cuyo acto el abogado de la demandada, “The American Trading Company,” ofreció alguna prueba docu-mental que fué admitida, agregando la misma corte que des-pués de un detenido estudio de la escritura presentada por “The American Trading Company,” es de opinión que esa es-critura aun considerada en relación con los demás documen-tos presentados en apoyo de la moción, no es una escritura de cancelación de la hipoteca que motiva el procedimiento, ni tampoco puede considerarse cancelado el pagaré número 9 cuyo cobro se insta por la parte demandante.
Aunque no ha venido en el récord un escrito de exposi-ción del caso que nos dé a conocer en la forma prevenida por la ley, cuáles fueron los documentos que en el acto de la com-parecencia de 26 de marzo de 1912, presentó la parte deman-dada en apoyo de su moción, hemos examinado todos los documentos que en copia certificada por el secretario de la corte inferior figuran en la transcripción de autos en rela-ción con el artículo 175 del reglamento para la ejecución de la Ley Hipotecaria, llegando a la conclusión de que la orden recurrida por ‘ ‘ The American Trading Company, ’ ’ se ajusta a derecho.
Según el artículo 175 .del Eeglamento General para la ejecución de la Ley Hipotecaria, los procedimientos hipote-carios no podrán suspenderse por medio de incidentes ni por otro alguno, a instancia del deudor, del tercer poseedor, ni de ninguno otro que se presente como interesado, fuera de los tres casos que enumera, entre éstos, y es el tercero, “si se presentare certificado del registrador expresivo de que-*959dar cancelada la hipoteca en virtud de la cual se proceda, o copia auténtica de la escritura pública de cancelación de la misma, con la nota de presentación en alguno de los registros en donde se baya de tomar razón de ella, otorgada por el actor o por sus causababientes o causantes, acreditán-dose también documentalmente el título de trasmisión en su caso.” En dicho caso tercero el juez convocará las partes a una comparecencia, debiendo mediar cuatro días desde, la citación; oirá a las partes, admitirá los documentos pertinen-tes que presenten, y acordará en forma de auto lo que es-time procedente dentro del segundo día.
“The American Trading Company,” ni al hacer su mo-ción para la suspensión del procedimiento ni en la compare-cencia para discutir dicha moción, presentó certificado del registrador expresivo de estar cancelada la hipoteca en vir-tud de la cual se procedía, o copia auténtica de la escritura pública de cancelación de la misma, y por tanto, no llenó los requisitos necesarios para que pudiera decretarse la sus-pensión solicitada.
Alega la parte apelante que en el acto de la vista se probó que el crédito hipotecario de Inocencia Quevedo Castellanos, constatado en el pagaré número 9, estaba extinguido en cuan-to a las fincas adjudicadas a “The American. Trading Company,” por cnanto éstas en remate no alcanzaron a cubrir el montante del pagaré hipotecario número 3, cuyo cobro per-siguió “The American Trading Company”; y también por-que habiendo seguido juicio Teodora Quevedo Castellanos contra “The American Trading Company” para que se de-clarara que las fincas hipotecadas de que se trata debían per-menecer gravadas por las obligaciones que entrañaban los pagarés números 3 y 9 ínterin no se realizara el pago, sin que en ningún caso y por consecuencia del procedimiento eje-cutivo seguido por “The American Trading Company” en cobro del pagaré número 3, pudiera ser cancelado el gravamen en cuanto al pagaré hipotecario número 9, la Corte de Distrito de Mayagüez dictó sentencia en 25 de febrero de *9601909, declarando sin lugar la demanda de Teodora Qnevedo Castellanos, sentencia qne qnedó firme en 21 de junio del mismo año.
Semejante alegación se estrella ante el precepto termi-nante del artículo 175 del Reglamento General para la eje-cución de la Ley Hipotecaria, pues según el artículo 13 del Código Civil, cuando la ley es clara y libre de toda ambi-güedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu, según pretende la parte ape-lante. Su reclamación no puede prosperar, pues la suspen-sión del procedimiento hipotecario sólo cabe en los tres casos taxativamente marcados en el artículo 175 del Reglamento General para la ejecución de la Ley Hipotecaria, y los dere-chos de que se crea asistida la parte demandada podrá ven-tilarlos en el juicio plenario que corresponda, según ordena el mismo artículo que invoca en su defensa.
Por las razones expuestas, debe confirmarse la orden recurrida.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, "Wolf,, del Toro y Aldrey.